DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorneys Christine Jones and Gerald Halt, Jr. on 12/07/2021.

The application has been amended as follows: 
Claim 1, lines 9-10, replaced: “portions so as to cause a burnt portion at the”, with: --portions, thus forming a burnt portion of the--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner considered 103 rejection using any or all of the previously applied 102 references, to Hagiwara et al. (US 2015/0022045 A1), Goto (US 2014/0225465 A1) and Magri et al. (EP 3082228 A1). However, there is no teaching or suggestion that any of those prior art references even considered welding part of each of the plurality of coil end portions, thus forming a burnt portion at the insulating member and a burnt portion of the interposed member that covers the part of the only, prior to assembly, but with no intervening layer protecting any portion of the insulation member (see Oohashi et al., US 6,865,796 B1; cols. 11-12, lines 62-67 and 1-28). That is, burning of the insulation is generally taught away from by the prior art; or if there is burning, it is performed separately, prior to manufacture of the stator, and without an interposing member. As such, there is no reasonable combination rejection of the limitations of the method of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEFFREY T CARLEY/Examiner, Art Unit 3729